Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2020 has been entered.

Allowable Subject Matter
Claims 1-51, 53-141 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to teach or reasonably suggest a  method of performing a diffused light color temperature switching control mode for an LED lighting device comprising “the diffused light color temperature of an illumination of the light emitting unit thru the light diffuser can be adjusted according to a diffused light color temperature tuning formula of the power allocation algorithm as stated below:

wherein CTapp is the diffused light color temperature of the illumination of the light emitting unit thru the light diffuser, CT 1 is the low light color temperature of the first LED lighting load, CT2 is the medium light color temperature of the second LED lighting and CT3 is the high light color temperature of the third LED lighting load, wherein (X+Y+Z) represents the total electric power T delivered to the light emitting unit; wherein X/(X+Y+Z) = R1 represents a power allocation ratio of the total electric power T allocated to the first LED lighting load, Y/(X+Y +Z) = R2 represents the power allocation ratio of the total electric power T allocated to the second LED lighting load and Z/(X+Y+Z) = R3 represents the power allocation ratio of the total electric power T allocated to the third LED lighting load, the diffused light color temperature tuning formula is therefore identically expressed as: 
CTapp = CT1.R1 + CT2.R2 + CT3.R3, with 0<=R1<=1, 0<=R2<=1, 0<=R3<=1 and R1+R2+R3 =1;
wherein the units of the diffused light color temperature of the light emitting unit, the low light color temperature of the first LED lighting load, the medium light color temperature of the second LED lighting load and the high light color temperature of the third LED lighting load are Kelvin (K), and the units of the first electric power X, the second electric power Y and the third electric power Z are Watt (W); and using an external control unit comprising at least one external control device to activate the power allocation circuitry for selecting the diffused light color temperature”, in combination with the other limitations of the claim.



Regarding claim 9, the prior art fails to teach or reasonably suggest an LED lighting device comprising “such that a total light intensity generated by the light emitting unit remains essentially unchanged while the diffused light color temperature of the illumination of the light emitting unit thru the light diffuser can be adjusted according to a diffused light color temperature tuning formula as stated below: 
CTapp = CT1.X/(X+Y+Z)+CT2.Y/(X+Y+Z)+ CT3.Z/(X+Y+Z)
wherein CTapp is the diffused light color temperature of the illumination of the light emitting unit thru the light diffuser, CT 1 is the low light color temperature of the first LED lighting load, CT2 is the medium light color temperature of the second LED lighting and CT3 is the high light color temperature of the third LED lighting load, wherein (X+Y+Z) represents the total electric power T delivered to the light emitting unit; wherein X/(X+Y+Z) = R1 represents a power allocation ratio of the total electric power T allocated to the first LED lighting load, Y/( X +Y +Z) = R2 represents the power allocation ratio of the total electric power T allocated to the second LED lighting load and Z/(X+Y+Z) = R3 represents the power allocation ratio of the total electric power T allocated to the third LED lighting load”, in combination with the other limitations of the claim.

Dependent claims 10-29,138-140 are allowed by virtue of its dependency.

Regarding claim 43, the prior art fails to teach or reasonably suggest a method of performing a diffused light color temperature switching control mode for an LED lighting device comprising “while the diffused light color temperature of an illumination of the light emitting unit thru the light diffuser can be adjusted according to the following diffused light color temperature tuning formula;: 
CTapp = CT1.X/(X+Y)+CT2.Y/(X+) = CT1.R1 + CT2.R2
with R1 and R2 representing respectively a power allocation ratio of the total electric power T allocated respectively to the first LED lighting load and the second LED lighting load and R1 + R2 = 1, therefore R1 = (CT2-CTapp)/(CT2-CT1 ),or R2= (CTapp-CT1)/(CT2-CT1); wherein CTapp is the diffused light color temperature of the light emitting unit thru the light diffuser, wherein CT1 is the first light color temperature of the first LED lighting load and CT2 is the second light color temperature of the second LED lighting load, wherein R1 = X / ( X + Y) represents a brightness contribution ratio of the first LED lighting load and R2 = Y / ( X + Y ) represents the brightness contribution ratio of the second LED lighting load in forming the diffused light color temperature of the light emitting unit; wherein the units of the diffused light color temperature of the light emitting unit, the low light color temperature of the first LED lighting load and the high light color temperature of the second LED lighting load are Kelvin (K), and the units of the first electric power X and the second electric power Y are Watt (W), and using an external control unit comprising at least one external control device to activate the power allocation circuitry for selecting the diffused light color temperature”  in combination with the other limitations of the claim.



Regarding claim 75, the prior art fails to teach or reasonably suggest an LED lighting device comprising “a total light intensity generated by the light emitting unit remains essentially unchanged while the diffused light color temperature of an illumination of the light emitting unit thru the light diffuser can be adjusted according to the following diffused light color temperature tuning formula: 
CTapp = CT1.X/(X+Y)+CT2.Y/(X+Y) = CT1.R1 + CT2.R2
with R1 and R2 representing respectively a power allocation ratio of the total electric power T allocated respectively to the first LED lighting load and the second LED lighting load and R1 + R2 = 1, therefore R1 = (CT2-CTapp)/(CT2-CT1 ),or R2= (CTapp-CT1)/(CT2-CT1); wherein CTapp is the diffused light color temperature of the light emitting unit thru the light diffuser, wherein CT 1 is the first light color temperature of the first LED lighting load and CT2 is the second light color temperature of the second LED lighting load, wherein R1 = X / ( X + Y) represents a brightness contribution ratio of the first LED lighting load and R2 = Y / ( X + Y ) represents the brightness contribution ratio of the second LED lighting load in forming the diffused light color temperature of the light emitting unit; wherein the units of the diffused light color temperature of the light emitting unit, the low light color temperature of the first LED lighting load and the high light color temperature of the second LED lighting load are Kelvin (K), and the units of the first electric power X and the second electric power Y are Watt (W)”, in combination with the other limitations of the claim.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844